Citation Nr: 0915417	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  06-01 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a back disability, and, if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel
INTRODUCTION

The appellant served on active duty from January 1974 to 
December 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
RO in Seattle, Washington, which denied reopening a 
previously denied claim for service connection for a back 
disability.  

The appellant testified before the undersigned at a February 
2009 hearing at the RO.  A transcript has been associated 
with the file.

The appellant brought a previous claim for service connection 
for a back disability that was denied in a December 1985 
rating decision.  Regardless of the RO's decision to reopen 
the claim, the Board is nevertheless required to address the 
issue of reopening to determine whether new and material 
evidence has been submitted on each claim.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).


The issue of service connection for a back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An unappealed RO rating decision dated in August 2003, of 
which the appellant was notified in August 2003, denied the 
appellant's petition to reopen the claim of entitlement to 
service connection for a back disability.

2.  Additional evidence received since the August 2003 rating 
decision is neither cumulative nor redundant, and raises the 
possibility of substantiating the appellant's claim for 
service connection for a back disability.


CONCLUSIONS OF LAW

1.  The August 2003 rating decision, denying the petition to 
reopen the claim of service connection for a back disability, 
is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 
20.1103 (2008).

2.  New and material evidence has been submitted for the 
claim of entitlement to service connection for a back 
disability; the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant brought a prior claim for service connection 
which was denied in a December 1985 rating decision.  The 
appellant was notified of this decision.  The notice letter 
is not of record; however, a May 1988 statement from the 
appellant reveals that he was aware of the denial.  The RO 
denied reopening in an August 2003 rating decision, of which 
the appellant was notified in August 2003.  The appellant was 
provided his appellate rights at that time.  The appellant's 
next relevant submission was a July 2004 request, 
specifically to reopen the claim on the basis of new and 
material evidence.  The appellant did not file a Notice of 
Disagreement within one year of notice of the August 2003 
rating decision.  The August 2003 decision is final.  38 
U.S.C.A. §§ 7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." 
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The appellant's claim was denied in December 1985 for lack of 
inservice incurrence of a low back disability.  The August 
2003 rating decision which denied reopening concluded that no 
evidence of inservice incurrence had been submitted in the 
intervening years.  To reopen, therefore, new and material 
evidence must be submitted, tending to show that the 
appellant did have an inservice injury, disease or event that 
could have caused or aggravated a back disability.  See 
38 C.F.R. § 3.156.  
Evidence specifically addressing this issue has been 
submitted in the form of a statement from the appellant's 
former wife, indicating that she remembered the appellant 
having a back injury in 1975, which he said was from falling 
down a ladder.  She added that she had witness the Veteran 
experience back spasms on a chronic basis from 1975 until 
2000, which was when there marriage ended.  No such statement 
was of record during the prior claim and this statement 
addresses inservice incurrence of a back injury and 
continuity of symptomatology.  As such, it raises a 
reasonable possibility of substantiating the claim.  
Therefore, the claim is reopened.  See 38 C.F.R. § 3.156(a).  

As such, the Board finds that any error related to the VCAA 
as to reopening is moot.  See 38 U.S.C. §§ 5103, 5103A (West 
2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent 
v. Nicholson, 20 Vet. App. 1 (2006).


ORDER

The claim for service connection for a back disability is 
reopened; to this extent only the appeal is granted.


REMAND

The Board must remand this claim to satisfy VA's duty to 
assist obligations.  

The appellant contends that his service treatment records are 
incomplete.  He states that he injured his back in May or 
June 1975 and was treated at the submarine base clinic in 
Pearl Harbor.  He argues that more records may be obtained 
from the Pearl Harbor clinic than are present in his claims 
file.  The Board remands accordingly.  38 U.S.C.A. § 
5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. 
Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the 
Secretary has a duty to assist in obtaining relevant and 
adequately identified records).  The appellant identified 
this facility as the Fronk clinic; however, the Board notes 
that records from 1978 to 1981 from the Fronk clinic were 
associated with the file during his original claim.  These 
records suggest that the Fronk clinic was a private facility.  
The Board is not sure which of the Pearl Harbor clinics is 
the correct one.  The RO must ensure that a complete search 
of the base records, including each clinic, is performed.

The representative's January 2009 Form 646 also argues that 
the VA failed to obtain records from the appellant's duty 
station, the U.S.S. Brice Canyon, and from the Naval Reserve.  
The appellant argued in a June 2003 statement that he hurt 
his back while stationed on the U.S.S. Ponchatoula in October 
1976.  The appellant's service personnel records confirm that 
he was stationed aboard the Ponchatoula, not the Brice 
Canyon.  The representative also argued that treatment 
records for the dates of April 4, May 5 and October 25, 1977, 
were missing.  These dates are during the period of the 
appellant's assignment to the Ponchatoula.  The Board takes 
this opportunity to conduct a search of the ship's records to 
confirm treatment for a back injury or complaints in October 
1976, April and May 1977 and October 1977.  The Board notes 
that a form closing out the appellant's Reserve treatment 
records is a part of the appellant's file.  As the claim must 
be remanded regardless, the Board will take the opportunity 
to request any treatment records in the possession of the 
Naval Reserve.

The appellant has also requested that his most recent VA 
treatment records from July 2008 to the present be associated 
with the file for consideration with this claim.  The 
appellant moved at his February 2009 hearing before the 
undersigned for an extension of time to associate those 
records.  The motion was granted.  The appellant submitted a 
form releasing VA to obtain those records on his behalf.  The 
RO did not obtain the records.  

In addition to foregoing requested development, the Board 
finds that a VA examination should be afforded to the Veteran 
to determine the etiology of his low back disability.  It 
would be improper for the Board to render its own medical 
conclusion based on these reports. See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (the Board is not free to 
substitute its own judgment for that of such an expert).  
Therefore, the Board finds that a clinical opinion, based on 
the complete and accurate record, is in order in this case.

Finally, the appellant has alleged that the December 1985 
rating decision which originally denied service connection 
for a back disability contained clear and unmistakable error 
(CUE).  The issue of CUE in the December 1985 rating decision 
challenges the finality of the prior decision, which can be 
done in only two ways, i.e., claims of CUE in a prior, final 
decision (38 U.S.C.A. §§ 5109A, 7111), and reopened claims 
based on new and material evidence (38 U.S.C.A. § 5108).  
Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).  If 
the challenge based on CUE is successful, service connection 
would be awarded, effective as of the filing of the prior 
claim.  While the Board has reopened the claim for service 
connection, the Board finds that the CUE claim is 
inextricably intertwined with the remanded service connection 
issue and must be decided in the first instance by the RO, 
before the Board reaches a final determination.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request any treatment 
records for back injury, complaints or 
diagnosis for the following dates and 
facilities:

May and June 1975 from the Pearl Harbor 
Naval Base;

October 1976, April and May 1977 and 
October 1977 from the U.S.S. 
Ponchatoula archives;

Any outstanding records from the Naval 
Reserve.

All efforts to obtain the service 
department records should be fully 
documented, and the Naval facilities must 
provide a negative response if records are 
not available.

2.  Obtain the appellant's VA medical 
records for treatment concerning the 
appellant's back disability from July 2008 
to the present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

3.  After the above development has been 
completed, the RO should schedule the 
Veteran for a VA examination to determine 
the nature and etiology of his low back 
disability.  The claims folder should be 
made available to the examiner for review 
before the examination.  Any indicated 
tests and studies, should be conducted if 
the examiner deems it appropriate.  The 
examiner should provide an opinion as to 
the diagnosis, date of onset, and etiology 
of any current disability of the low back.  
The examiner should also provide an 
opinion on whether there is a 50 percent 
probability or greater (as likely as not) 
that any current low back disability had 
its onset during active service or is 
related to any in-service disease or 
injury.  Rationale for the opinion should 
be included in the report.

4.  Then, the RO should readjudicate the 
service connection claim and the CUE claim 
on the merits.  If the benefits sought are 
not granted, the appellant and his 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


